





EXHIBIT 10.2




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER THIS NOTE NOR ANY
INTEREST THEREIN MAY BE OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS
(1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION
EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH
NOTE, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH NOTE
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.




10% SUBORDINATED PROMISSORY NOTE

$______________________

Wellington, Florida

 

___________________, 200_

The Quantum Group, Inc., a Nevada corporation (the “Company”), the principal
office of which is located at 3420 Fairlane Farms Road, Suite C, Wellington,
Florida 33414, for value received hereby promises to pay to
__________________________________, or its registered assigns (the “Holder”),
the sum of $__________________, or such other amount as shall then equal the
outstanding principal amount hereof and all accrued and unpaid interest, as set
forth below, on the earliest to occur of (i) November _, 2009, (ii) closing of a
firmly underwritten public offering or a private placement of the Company’s
securities subsequent to this offering of the Notes (including, without
limitation, a private offering of the Company’s securities to be managed by J.P.
Turner & Company, L.L.C.), resulting in gross proceeds to the Company of at
least $3.0 million (a “Qualified Offering”), or (iii) when declared due and
payable upon the occurrence of an Event of Default (as defined below) (the
“Maturity Date”).  Payment for all amounts due hereunder shall be made by wire
transfer of immediately available funds, in lawful tender of the United States,
to an account designated in writing by the Holder. This Note is issued pursuant
to that certain Subscription and Registration Rights Agreement by and among the
Company and the Investors described therein, dated as of the date hereof, as the
same may from time to time be amended, modified or supplemented (the
“Subscription Agreement”). Capitalized terms used in this Note that are not
defined herein shall have the respective meanings given such terms in the
Subscription Agreement.  The Holder of this Note is subject to certain
restrictions set forth in the Subscription Agreement and shall be entitled to
certain rights and privileges set forth in the Subscription Agreement.  This
Note is one of the 10% Subordinated Promissory Notes referred to as the “Notes”
in the Subscription Agreement.  In addition to the Note, the Holder shall also
be entitled to receive certain Equity Consideration, as set forth under the
terms of the Subscription Agreement.





--------------------------------------------------------------------------------

The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note, agrees:

1.

Definitions. As used in this Note, the following terms, unless the context
otherwise requires, have the following meanings:

(i)

“Company” includes any corporation that, to the extent permitted by this Note or
the Subscription Agreement, shall succeed to or assume the obligations of the
Company under this Note.

(ii)

“Holder,” when the context refers to a holder of this Note, shall mean any
person who shall at the time be the registered holder of this Note.

2.

Interest. Until all outstanding principal and all accrued and unpaid interest on
this Note shall have been paid in full, interest on the unpaid principal balance
of this Note shall accrue from the date hereof at the rate of ten percent (10%)
per annum (the “Initial Interest Rate”). In the event that the principal amount
of this Note and all accrued and unpaid interest is not paid in full when such
amount becomes due and payable, the Initial Interest Rate shall increase to
twelve percent (12%) per annum and shall continue to accrue on the outstanding
balance until such outstanding balance is paid.

3.

Events of Default. If any of the events specified in this Section 3 shall occur
(herein individually referred to as an “Event of Default”), the Company agrees
to give the Holder prompt written notice of such event. The Holder may, so long
as such condition exists or has not  been cured during the applicable cure
period (whether or not the Holder has received notice of such event), declare
the entire principal and unpaid accrued interest hereon immediately due and
payable, by notice in writing to the Company:

(i)

Failure by the Company to make any payment hereunder when due, which failure has
not been cured within thirty (30) days following such due date; or

(ii)

Any breach by the Company of any material representation, warranty or covenant
in this Note or the Subscription Agreement which results in a Material Adverse
Effect on the Company business, operations or financial condition; provided,
that, in the event of any such breach, such breach shall not have been cured by
the Company within 30 days after the earlier to occur of (a) written notice to
the Company of such breach, and (b) the knowledge by the Company of such breach;
or

(iii)

The institution by the Company of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the federal Bankruptcy Act, or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of the Company, or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the taking of corporate action by the Company in furtherance of any such action;
or





2







--------------------------------------------------------------------------------

(iv)

If, within sixty (60) days after the commencement of an action against the
Company seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been resolved in favor of the Company or
all orders or proceedings thereunder affecting the operations or the business of
the Company stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within sixty (60) days after the appointment
without the consent or acquiescence of the Company of any trustee, receiver or
liquidator of the Company or of all or any substantial part of the properties of
the Company, such appointment shall not have been vacated.

4.

Prepayment. The principal amount of this Note together with accrued interest
thereon is subject to prepayment, in whole or part, at any time at the option of
the Company.  In the case of any prepayment of less than the total principal
amount outstanding on the Note, the prepayment shall be applied first to the
interest owed and then to installments of principal in the inverse order of
their maturity.

5.

Subordination. The indebtedness represented by this Note shall be subordinate to
all other existing and future indebtedness of the Company.

6.

Covenants.

6.1

Affirmative Covenants of the Company. The Company covenants and agrees that,
between the date hereof and the date of repayment of all principal and interest
on this Note, the Company shall:

6.1.1

Ordinary Course Operations.  Operate the Company business only in the ordinary
course.

6.1.2

Corporate Existence. At all times cause to be done all things reasonably
necessary to maintain, preserve and renew its corporate existence and all
material licenses, authorizations and permits necessary to the conduct of its
businesses.

6.1.3

Properties. Maintain and keep its properties in good repair, working order and
condition, normal wear and tear expected.

6.1.4

Compliance with Laws. Comply with all applicable laws, rules and regulations of
all governmental authorities, the violation of which could reasonably be
expected to have a material adverse effect.

6.1.5

Books and Records. Maintain proper books of record and account which present
fairly in all material respects its financial condition and results of
operations and make provisions on its financial statements for all such proper
reserves as in each case are required in accordance with generally accepted
accounting principles (“GAAP”), consistently applied.

6.1.6

Taxes and Other Liabilities. Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, except as may be properly
extended or those subject to good faith contest or as to which a bona fide
dispute may exist that is being diligently pursued.





3







--------------------------------------------------------------------------------

6.2

Negative Covenants of the Company. The Company covenants and agrees that,
between the date hereof and the repayment of all principal and interest on this
Note, the Company shall not:

6.2.1 Ability to Perform Obligations. Become subject to (including, without
limitation, by way of amendment to or modification of), any agreement or
instrument which by its terms would (under any circumstances) restrict the right
of the Company to perform the provisions of this Note.

6.2.2 Amend the Certificate of Incorporation or Bylaws. Amend its Certificate of
Incorporation or Bylaws in any manner that adversely affects the rights
associated with this Note without the prior consent of a majority in interest of
the outstanding Notes.

6.2.3 Dividends. Make a distribution upon its capital stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend,
or Subscription, redeem or otherwise acquire or retire for value any of its
capital stock or any warrants, rights or options to Subscription or acquire any
shares of its capital stock, without the prior consent of a majority in interest
of the outstanding Notes.

6.2.4 Affiliates. Effect an extraordinary transaction not contemplated pursuant
to the Subscription Agreement with any “affiliate” (as such term is defined in
Rule 405 of the Securities Act) of the Company, without prior notice to the
Holder.

6.2.5 Mergers, Etc. Without prior notice to the Holder, (i) merge or consolidate
with or into, or permit any of its subsidiaries to merge or consolidate with or
into, any corporation, or (ii) sell, lease, transfer or otherwise dispose of all
or any substantial part of its assets (except in the ordinary course of
business), whether now owned or hereafter acquired, unless the Company or one of
its subsidiaries would be the acquiring or surviving party in such transaction
and no Event of Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.

7.

Assignment. Subject to the restrictions on transfer described in this Note, the
rights and obligations of the Company and the Holder of this Note shall be
binding upon and benefit the successors and assigns of the parties.  This Note
may not be assigned or transferred by the parties except in accordance with the
terms hereof.

8.

Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder pursuant to the
Subscription Agreement.

9.

Transfer of this Note. With respect to any offer, sale or other disposition of
this Note, the Holder will give written notice to the Company prior thereto,
describing briefly the manner thereof, together with a written opinion of such
Holder’s counsel, which counsel must be acceptable to the Company, to the effect
that such offer, sale or other distribution may be effected without registration
or qualification (under any federal or state law then in effect). Promptly upon
receiving such written notice and opinion, the Company, as promptly as
practicable, shall notify such Holder that such Holder may sell or otherwise
dispose of this Note, all in accordance with the terms of the notice delivered
to the Company.  Each Note thus transferred shall bear a legend as to the
applicable restrictions on transferability in order to





4







--------------------------------------------------------------------------------

ensure compliance with the Securities Act, unless in the opinion of counsel for
the Company such legend is not required. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.

10.

Treatment of Note. To the extent permitted by U.S. GAAP, the Company will treat,
account and report the Note as debt and not equity for accounting purposes and
with respect to any returns filed with federal, state or local tax authorities.

11.

Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if faxed with confirmation of receipt by telephone or if
mailed by registered or certified mail, postage prepaid, at the respective
addresses of the parties as set forth in the Subscription Agreement. Any party
hereto may by notice so given change its address for future notice hereunder.
Notice shall conclusively be deemed to have been given when personally
delivered, faxed, or when deposited in the mail in the manner set forth above
and shall be deemed to have been received when delivered.

12.

No Stockholder Rights.  Nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a stockholder in respect of meetings of stockholders for
the election of directors of the Company or any other matters or any rights
whatsoever as a stockholder of the Company.

13.

Usury. This Note is hereby expressly limited so that in no event whatsoever,
whether by reason of acceleration of maturity of the loan evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to the Holder hereunder
for the loan, use, forbearance or detention of money exceed that permissible
under applicable law. If at any time the performance of any provision of this
Note or of any other agreement or instrument entered into in connection with
this Note involves a payment exceeding the limit of the interest that may be
validly charged for the loan, use, forbearance or detention of money under
applicable law, then automatically and retroactively, ipso facto, the obligation
to be performed shall be reduced to such limit, it being the specific intent of
the Company and the Holder that all payments under this Note are to be credited
first to interest as permitted by law, but not in excess of (i) the agreed rate
of interest set forth herein or therein or (ii) that permitted by law, whichever
is the lesser, and the balance toward the reduction of principal. The provisions
of this Section 13 shall never be superseded or waived and shall control every
other provision of this Note and all other agreements and instruments between
the Company and the Holder entered into in connection with this Note.

14.

Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Nevada, excluding that body of law relating to conflict
of laws.

15.

Heading; References. All headings used herein are used for convenience only and
shall not be used to construe or interpret this Note. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.

16.

Waiver. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

* * * * *





5







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be issued this ___ day
of ________________ 2009.

 

 

     

The Quantum Group, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Holder:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 




Wiring Instructions to the Escrow Agent:




Please See Attached Wire Instructions.




 





6





